Case 2:21-cv-14301-AMC Document 1-1 Entered on FLSD Docket 07/26/2021 Page 1 of 8




                            EXHIBIT "A"
Case 2:21-cv-14301-AMC Document 1-1 Entered on FLSD Docket 07/26/2021 Page 2 of 8
Case 2:21-cv-14301-AMC Document 1-1 Entered on FLSD Docket 07/26/2021 Page 3 of 8
Case 2:21-cv-14301-AMC Document 1-1 Entered on FLSD Docket 07/26/2021 Page 4 of 8
Case 2:21-cv-14301-AMC Document 1-1 Entered on FLSD Docket 07/26/2021 Page 5 of 8
Case 2:21-cv-14301-AMC Document 1-1 Entered on FLSD Docket 07/26/2021 Page 6 of 8
Case 2:21-cv-14301-AMC Document 1-1 Entered on FLSD Docket 07/26/2021 Page 7 of 8
Case 2:21-cv-14301-AMC Document 1-1 Entered on FLSD Docket 07/26/2021 Page 8 of 8
